 Case 3:18-cv-00535-CRS Document 19 Filed 04/24/19 Page 1 of 2 PageID #: 151




                             UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF KENTUCKY
                                   EASTERN DIVISION

                                        Electronically Filed


  US WORLDMEDS, LLC,                                  )
           Plaintiff,                                 ) Case No. 3:18-cv-535-CRS
                                                      )
  v.                                                  )
                                                      )
  ARCH INSURANCE COMPANY,                             )
           Defendant.                                 )

                    AGREED ORDER OF DISMISSAL WITH PREJUDICE

       Pursuant to the provisions of Rule 41 of the Federal Rules of Civil Procedure, Plaintiff

US WorldMeds, LLC (“US WorldMeds”) by counsel, with the consent of Defendant Arch

Insurance Company (“Arch”) and its counsel (who has not appeared in the action) (together the

“Parties,”), states that this case has been settled by the Parties through execution of a written

settlement agreement, and that this Agreed Order of Dismissal With Prejudice is being filed in

accordance with such settlement, and the Court being duly and otherwise sufficiently advised;

       IT IS ORDERED AND ADJUDGED that this civil action be dismissed in its entirety

with prejudice; and

       IT IS FURTHER ORDERED AND ADJUDGED that each party is to bear its own

costs, attorneys’ fees, and expenses.

       IT IS SO ORDERED.

              April 23, 2019   ______________________________________________________
                               JUDGE, U.S. DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF KENTUCKY

                               DATED:C
                                     __________________________________
                                      harle
                                          sR. SimpsonI II
                                                        ,SeniorJ udge
                                         Unit
                                            edSt at
                                                  esDi s
                                                       tri
                                                         ctCo urt
Case 3:18-cv-00535-CRS Document 19 Filed 04/24/19 Page 2 of 2 PageID #: 152




AGREED TO AND TENDERED BY:

       /Amy B. Berge /______

     Amy B. Berge
     Elizabeth S. Gray
     MIDDLETON REUTLINGER
     401 S. Fourth Street, Suite 2600
     Louisville, Kentucky 40202
     (502) 584-1135 (telephone)
     aberge@middletonlaw.com
     egray@middletonlaw.com

           -and-

     Marc D. Halpern
     ABELSON HERRON HALPERN LLP
     600 West Broadway, Suite 1060
     San Diego, CA 92101
     (619) 618-7000 (telephone)
     (619) 618-7001 (facsimile)
     mhalpern@abelsonherron.com
     Admitted Pro Hac Vice

     ATTORNEYS FOR PLAINTIFF
     US WorldMeds, LLC




                                        2
